                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                   Case No. l 9-cr-00234- W

                                                  Plaintiff,
                      vs.
                                                                   JUDGMENT OF DISMISSAL
Alejandra Navarro-Martinez,


                                              Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:952 and 960; 18:2 - Importation ofMethamphetamine; Aiding and Abetting
      21 :952 and 960 - Importation of Methamphetamine;



 Dated:   3/26/2019

                                                               Un ted States District Judge

                                 CLL:Hi~ u~-.:;
                            SOUTHEH~<      DISl
                            BY
